Citation Nr: 1119213	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected posttraumatic stress disorder.  

2.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder and as related to herbicide exposure (Agent Orange).

3.  Entitlement to a total disability rating based upon individual unemployability.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 and September 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Board remanded these issues in May 2008 for additional notification and development actions.  


FINDINGS OF FACT

1.  The Veteran's service connected posttraumatic stress disorder is productive of no more than mild social and occupational impairment due to sleep disturbances, intrusive memories, and hypervigilance; as evidence by his global assessment of functioning (GAF) scores ranging from 64 to 65.

2.  The preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected posttraumatic stress disorder.

3.  The Veteran does not have one service-connected disability rated at 60 percent or more or multiple service-connected disabilities of which one was rated at 40 percent or more and the combined rating was at least 70 percent.

4.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the award of service connection for hypertension, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 

3.  The criteria for a total rating for compensation based upon individual unemployability due to service-connected disabilities are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 10 percent for posttraumatic stress disorder and service connection for hypertension, mainly as secondary to the service-connected posttraumatic stress disorder.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The originating agency provided the Veteran the required notice in a June 2005 letter, prior to the initial adjudication of the claim in September 2005.  Additional notice was sent in July 2008 and September 2008.  Although the full required notice was not sent until after the initial rating, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in an October 2009 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  Service treatment records and medical records held in the custody of the Michigan Department of Corrections have been obtained.  The Veteran was afforded an appropriate VA medical examination for posttraumatic stress disorder in August 2008.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has not provided the Veteran with an examination in connection with the claim for service connection for hypertension.  The Board finds that a medical examination was not required.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination was necessary, with which the Board has complied.  As to evidence of a current disability, there are records from the correctional facility showing that the Veteran has a current diagnosis of hypertension.  Thus, element (1)-competent evidence of a current disability-has been met.  However, where the Board finds that the evidence is lacking is in elements (2) and (3)-establishing an in-service event and establishing that the current disability may be related to the in-service event.  The Board will address element (2) first.

The Veteran has not attempted to allege that he had hypertension in service.  Rather, he is alleging that he has hypertension as a result of Agent Orange exposure and/or posttraumatic stress disorder.  Additionally, the service treatment records show that the Veteran did not have elevated blood pressure readings or a diagnosis of hypertension in service.  For example, a March 1970 Report of Medical Examination at service separation shows his blood pressure was 105/60.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then high or low blood pressure.  The first clinical evidence of hypertension is in 1998-more than 25 years following service discharge.  Thus, there is nothing to indicate an in-service event, disease, or injury regarding hypertension while in service, including the Veteran's own statements.  The Veteran had not attempted to allege any continuity of symptomatology following service discharge as well Accordingly, the Board finds that element (2)-establishing an in-service event has not been met.  See McLendon, 20 Vet. App. at 82.

As to the Veteran's secondary claim, that hypertension is due to Agent Orange exposure or posttraumatic stress disorder, the Board finds the Veteran has not brought forth competent evidence of an indication that hypertension may be associated with his service-connected posttraumatic stress disorder.  The Veteran has submitted articles from the internet showing that blood pressure can be impacted by the "nervous system."  However, there is no competent and credible evidence that the Veteran's posttraumatic stress disorder impacts his hypertension.  One of the articles states that other factors "can affect blood pressure," such as the "nervous system."  The Veteran's statements alone are not competent evidence to establish a possible relationship between the two disabilities.  This means that element (3)-establishing that the current disability may be related to a service-connected disability has not been met. 

Because elements (2) and (3) have not been met, the Board need not reach element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, an examination was not necessary to make a decision on the claim for service connection.

The Board notes the issues on appeal were the subject of a May 2008 Board remand.  The record must be in substantial compliance with the prior remand directives.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, the July 2008 and September 2008 letters and the August 2008 VA examination report reflect substantial compliance with the instructions found in the May 2008 Board remand.  The Board had asked that the examiner providing the VA examination for posttraumatic stress disorder to "comment on the impact of [posttraumatic stress disorder] on the [V]eteran's occupational capacity."  In the August 2008 VA examination report, the examiner responded, "No" when asked if there was total occupational impairment due to posttraumatic stress disorder.  The Board finds that this and the assignment of a GAF score of 64 satisfied the Board's request.

Neither the Veteran nor his representative has asserted there is any other existing evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of this claim.

Rating in excess of 10 percent for posttraumatic stress disorder

The Veteran has been receipt of a 10 percent rating for posttraumatic stress disorder since December 1984.   38 C.F.R. § 4.130, Diagnostic Code 9411.  He contends that he is entitled to a higher disability rating for posttraumatic stress disorder.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent disability evaluation is assigned under for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

In May 2005, the Veteran filed a claim for a rating in excess of 10 percent for service-connected posttraumatic stress disorder.  The Veteran submitted a June 2005 statement that he is unemployable due to posttraumatic stress disorder.  He also provided an October 2005 statement describing his in-service stressors, accompanied by a February 2003 article regarding effective posttraumatic stress disorder treatment.  

The Board remanded the claim in May 2008 to obtain prison treatment records and provide a VA posttraumatic stress disorder examination.  

The RO/AMC obtained the Veteran's medical records from the Michigan Department of Corrections (MDC).  In a May 2005 note, the Veteran complained of nightmares relating to Vietnam stressors.  The examiner observed the Veteran to be calm and cooperative.  He declined to provide a DSM-IV Axis I diagnosis and assigned a GAF score of 65.  He believed that the Veteran was not mentally ill or suicidal and that the nightmares reported did not appear to be flashbacks.  Similar findings were made in a December 2006 treatment note.  In February 2007, the Veteran sought help for recurring unpleasant dreams.  However, the examiner did not observe any thought disorder or restricted affect.  He believed the Veteran described some posttraumatic stress disorder symptoms, but did not have a thought or impulse disorder.  

Psychiatric notes, dated in November 2007 and March 2008, were also negative for a mental disorder.  In August 2008, the Veteran reported having nightmares and flashbacks from Vietnam.  The Veteran displayed both normal speech and thought processes.  The examiner commented that he was more interested in talking about his Indian heritage rather than posttraumatic stress disorder.  The examiner assessed the Veteran as stable and provided information on relaxation techniques.  The most recent psychological screening in July 2009 was negative.     

The Veteran was afforded a VA posttraumatic stress disorder examination in August 2008.  The examiner reviewed the claims file and interviewed the Veteran.  The VA psychologist included an extensive discussion of the Veteran's psychological history.  Currently, the Veteran reported positive relationships with his family despite limited contact.  However, he reported having few friends due to his incarceration.  He stated that he participated in Indian religious services and enjoyed reading.  The examiner described the Veteran's psychosocial functioning as fair but guarded in all areas.  Psychiatric examination showed that the Veteran had appropriate grooming and hygiene.  He also demonstrated normal communication abilities.  The examiner also judged the Veteran's affect to be normal and described his mood as "anxious, happy."  The examiner inquired as to the Veteran's in-service stressors.  The examiner deemed the Veteran's remote and recent memory to be normal, but noted mild impairment for immediate memory.  The examiner determined that the Veteran's posttraumatic stress disorder symptoms included sleep disturbances twice a week, intrusive memories several times per week, emotional numbness, hypervigilance, and sense of shortened future.  He diagnosed posttraumatic stress disorder and pedophilia.  The examiner assigned a GAF score of 64 to represent the Veteran's current functioning in the controlled prison environment.  He described mild deficiencies in judgment, thinking, family relationships, and mood.  

Initially, the Board notes it will address the Veteran's credibility since the Board's decision is impacted by whether or not the Board finds him to be a credible historian.  The Board concludes that the Veteran is not a credible historian, and an explanation follows.

The Veteran has provided inconsistent and/or inaccurate statements over the years.  For example, when the Veteran underwent a psychiatric evaluation in service in April 1970, he reported having undergone severe abuse at the hands of his mother and having to be put in foster care.  He stated he had issues with bedwetting as a child.  The Veteran also stated when he was seven years old, he saw a psychologist, who diagnosed him as having a passive-aggressive personality with schizoid and anxiety trends.  However, when he enlisted into service, he was asked if there was a history or ever having "bed wetting" and symptoms such as "depression or excessive worry" and "nervous trouble of any sort," and the Veteran checked, "No."  While his failure to check "Yes" to the psychiatric symptoms may be accurate, his failure to check "Yes" to bed wetting is an inaccurate statement or, at the very least, is an inconsistent statement from the Veteran.  Further, the Veteran responded no to the question of whether he had ever had any illness or injury other than those already noted.  He failed to report having been diagnosed with a personality disorder with schizoid traits or the severe burn injuries he sustained as a child.  This hurts the Veteran's credibility.  

The April 1970 examination report shows the examiner noted the Veteran had a "compulsion to lie," which appears to be consistent with the Board's review of the record.  

In an October 1969 service record, it shows the Veteran reported he had enlisted in the Army because "he felt it would keep him out of difficulty."  However, an October 1997 private psychiatric evaluation report shows that the Veteran reported that after having committed four crimes against children, he went before a judge who gave him the option of going to Vietnam or going to jail.  The Board finds that these are two, different stories as to what made him enlist into the Army.  

In the October 1969 service record, it shows the Veteran specifically denied any unconscious states, convulsions, or familial disorders.  However, at the August 2008 VA examination, the Veteran reported that he was in proximity of a rocket explosion and was unconscious for two days.  The Board notes that the October 1969 denial of any unconscious states was after the Veteran returned from Vietnam.  Thus, his August 2008 allegation of being unconscious for two days is another fabrication by the Veteran.  Additionally, he told the August 2008 examiner that he was treated for six to eight months following his Vietnam injuries before being returned to active duty and had to learn to walk again.  Such facts are entirely false.  There is no evidence that the injuries the Veteran sustained in Vietnam caused any hospitalization.  The only in-service hospitalization the Veteran had related to his being diagnosed with a behavioral disorder.  

The Veteran underwent a psychiatric evaluation in June 1989.  When reporting his past history, the Veteran failed to inform the examiner of his past history of committing crimes against children since 1965.  Such factual history would have been relevant to the evaluation being conducted at that time, as much of the Veteran's history involved these exact crimes.  The Board finds that the Veteran's failure to report such history was intentional and further shows his lack of credibility.  Additionally, the Veteran informed the examiner he had participated in the massacre at Mai Li.  The problem with such fact is that the massacre occurred in March 1968, and the Veteran did not enter service until July 1968.  Thus, that is an outright fabrication, which significantly hurts the Veteran's credibility.  He has continued to tell his fictitious story to other examiners, which goes towards the Veteran's ability to perpetuate false facts.

At an October 1997 psychiatric evaluation, the Veteran reported having four tours of duty in Vietnam.  He had one tour of duty that lasted seven months.  The Veteran's report of four tours of duty is another outright fabrication.  He denied any history of substance abuse at that time; however, at the August 2008 VA examination, he reported he had used marijuana and alcohol excessively during his service and used marijuana laced with opium during that time.  He stated that following service discharge, he continued to use marijuana daily and had been drinking a six-pack of beer per day.  The August 2008 report and the prior denial of any substance abuse are additional inconsistent statements from the Veteran.

For the above reasons, the Board finds that the Veteran is not a credible historian.  As a result of this finding, the Board accords the Veteran's statements during the appeal as to the severity of his posttraumatic stress disorder no probative value.  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent, as the credible symptoms do not meet the criteria for a 30 percent evaluation.  The 30 percent criteria contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411

The August 2008 VA examination report shows that the Veteran did not have any significant impairment in communication, affect, or thought process.  The examiner noted posttraumatic stress disorder symptoms of sleep disturbances twice a week, intrusive memories several times per week, emotional numbness, hypervigilance, and sense of shortened future, but assigned a GAF score representing mild posttraumatic stress disorder symptoms.  These symptoms must be based upon the Veteran's reporting, which statements are accorded no probative value.  The examiner commented that there were mild deficiencies in occupational and social abilities.  Additionally, prison psychiatric treatment records show the Veteran seeking intermittent treatment for sleep disturbances.  Notably, the most recent psychological screening in July 2009 was negative.  There is no evidence of anxiety, suspiciousness or panic attacks.  While the Veteran reports a chronic sleep impairment, the Board accords such statement no probative value because of its conclusion that the Veteran's statements are not credible.  With psychiatric disabilities, much of the evaluation is dependent on the symptoms the claimant reports or exhibits.  Unfortunately, the Veteran's word cannot be trusted.  

After careful consideration of all lay and medical evidence, the Board finds that the criteria for a rating in excess of 10 percent for service connected posttraumatic stress disorder are not met.  Id.; Mauerhan, supra.  The claim for a rating in excess of 10 percent is denied.  

The Board notes the Veteran raised the issue of a total rating for compensation based upon individual unemployability as part of the instant claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is addressed in the remand portion.  

The Board has also considered whether an extraschedular rating is warranted.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's posttraumatic stress disorder symptoms.  The Veteran's posttraumatic stress disorder symptoms consist of sleep disturbances twice a week, intrusive memories several times per week, emotional numbness, hypervigilance, and sense of shortened future that are manifestations specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's posttraumatic stress disorder and referral for consideration of extraschedular rating not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, note (1) (2010).  Also, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by posttraumatic stress disorder.  The reasons follow.

Service treatment records are negative for treatment for, diagnoses of or complaints of symptoms for high blood pressure.  There are medical records that post date service, which fail to show elevated blood pressure readings until the late 1990s-more than 25 years following service discharge.  There is simply no competent evidence that hypertension had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Additionally, no competent professional has attributed the diagnosis of hypertension to the Veteran's service.  The Veteran has not attributed the diagnosis of hypertension to service but rather has asserted it is secondary to the service-connected posttraumatic stress disorder.  The Board finds no basis to conclude that hypertension had its onset in service, to include manifesting to a compensable degree within one year following service discharge.

As to secondary service connection, the Board finds that the preponderance of the evidence is against a finding that posttraumatic stress disorder has either caused or aggravated hypertension.  The Veteran has proffered no evidence that his hypertension is affected by his posttraumatic stress disorder.  He submitted some internet article, which show that the nervous system can impact one's blood pressure, but the article does not state (1) that posttraumatic stress disorder causes or aggravates hypertension or (2) that the Veteran's posttraumatic stress disorder has caused or aggravated hypertension.  The Board finds that the Veteran's allegations of a relationship between the two are insufficient to establish a nexus.  The Veteran's blood pressure readings have been consistently in the low 90s throughout the appeal, since he was first diagnosed with hypertension in 1998.  Thus, even the blood pressure readings over the last 12-plus years fail to show a worsening to substantiate the Veteran's allegation.  No medical professional has attributed the diagnosis of hypertension to posttraumatic stress disorder.  

Finally, effective August 31, 2010, 38 C.F.R. § 3.309(e) (2010) was amended to include ischemic heart disease as a disease that is associated with herbicide exposure.  Note 3 of this amended regulation now reads: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  As a result, the claim for service connection for hypertension may not be substantiated under this presumption.

The Board finds that service connection for hypertension is not warranted either on a direct basis or as secondary to the service-connected posttraumatic stress disorder.  A clear preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Total rating for compensation based upon individual unemployability 

As to individual unemployability, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service- connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable due to the service-connected posttraumatic stress disorder and hypertension (for which he is not service connected).  He has not contended that any of the other service-connected disabilities have impacted his ability to work.  

The Veteran is service connected for posttraumatic stress disorder, evaluated as 10 percent disabling; postoperative laparotomy scar, evaluated as 10 percent disabling; shell fragment wound in the right thigh, evaluated as 10 percent disabling; and shell fragment wound in the right forearm, right thigh, and sacrum and left iliac crest, each evaluated as noncompensably disabling.  The Veteran has a combined evaluation of 30 percent.  Thus, he does not meet the schedular criteria for a total rating for compensation based upon individual unemployability, which includes consideration of the provisions of 38 C.F.R. § 4.16(a)(1)-(5).  

That notwithstanding, total disability ratings for compensation may nevertheless be assigned where the schedular rating for the compensable disabilities is less than 100 percent when it is found that the compensable disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the issue is whether his service-connected disability has precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran has graduated high school and has one year of college.  Additionally, he has completed a training to be a paralegal.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected posttraumatic stress disorder or any other service-connected disability singly or jointly prevents him from obtaining and retaining substantial gainful employment.  At the August 2008 VA examination, the Veteran reported that he had his certification as a legal assistant or paralegal and that he would assist other inmates with legal matters.  The examiner labeled the Veteran's impairment from posttraumatic stress disorder as "mild."  Such conclusion would indicate that posttraumatic stress disorder would not preclude employment.  The examiner also assigned the Veteran a GAF score of 64, which contemplates  "Some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships."  Some difficulty in occupational functioning is not severe or total impairment.

For the above reasons, the Board concludes the preponderance of the more objective and credible and competent evidence of record is against the Veteran's claim, and the claim is denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 10 percent for posttraumatic stress disorder is denied. 

Service connection for hypertension on a direct basis and as secondary to service-connected posttraumatic stress disorder is denied.

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


